IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0735
                            Filed November 4, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

GREG M. REDDEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, John C. Nelson,

District Associate Judge.



      Greg Redden appeals a sentencing order.        SENTENCE VACATED IN

PART AND REMANDED FOR RESENTENCING.



      Martha J. Lucey, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and May and Ahlers, JJ.
                                          2


MAY, Judge.

         Greg Redden stole merchandise from Fleet Farm. He pled guilty to theft in

the third degree. See Iowa Code §§ 714.1(1), 714.2(3) (2018). The district court

sentenced Redden to prison. The sentencing order suspended a fine but imposed

court costs. The order also provided that Redden “shall pay not less than $50

monthly and the first payment shall be due within 30 days from the date of this

order, until the fine, surcharges, restitution (if ordered) and court costs are paid in

full.”

         On appeal, Redden raises a single issue: Did the district court err by

requiring Redden to pay court costs before determining Redden’s reasonable

ability to pay court costs? We answer that question in the affirmative. Iowa Code

section 910.2(1)(a)(3) provides that the district court may only order restitution for

costs after finding the defendant has a reasonable ability to pay.1 State v. Hellman,

No. 18-1179, 2020 WL 110283, at *3 (Iowa Ct. App. Jan. 9, 2020) (citing State v.

Albright, 925 N.W.2d 144, 159 (Iowa 2019)). We vacate the restitution provisions




1 Iowa Code chapter 910 was recently amended to presume a defendant has the
ability to pay and shift the burden to the defendant to request an ability-to-pay
determination. See 2020 Iowa Acts ch. 1074, § 72 (codified at § 910.2A (Supp.
2020)) (enacting portions of Senate File 457 and providing “[a]n offender is
presumed to have the reasonable ability to make restitution payments for the full
amount of category ‘B’ restitution”). However, our supreme court issued an order
clarifying the recent amendments apply to defendants sentenced on or after June
25, 2020. See Iowa Supreme Ct. Supervisory Order, In the matter of Interim
Procedures Governing Ability to Pay Determinations and Conversion of Restitution
Orders ¶ (C) (July 7, 2020) (“A defendant sentenced on or after June 25, 2020,
shall be subject to the requirements of S.F. 457.”).
                                         3


of the sentencing order and remand to the district court to order restitution

consistent with Albright, 925 N.W.2d at 158–62.2

      SENTENCE        VACATED       IN       PART   AND   REMANDED       FOR

RESENTENCING.




2 See State v. Doran, No. 18-1086, 2020 WL 5651278, at *1 (Iowa Ct. App. Sept.
23, 2020) (remanding for resentencing in accordance with Albright and noting
recent statutory changes to restitution were not applicable).